234 S.W.3d 542 (2007)
Tracey Clark MAIDEN, Respondent,
v.
Jeannette Louise MAIDEN, Appellant.
No. ED 87944.
Missouri Court of Appeals, Eastern District, Division One.
July 31, 2007.
Motion for Rehearing and/or Transfer Denied September 12, 2007.
Application for Transfer Denied October 30, 2007.
Lee R. Elliott, Troy, MO, for appellant.
Philip G. Smith, Louisiana, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 12, 2007.

ORDER
PER CURIAM.
Jeannette Maiden ("Mother") appeals from a judgment of the trial court finding that she denied or interfered with visitation and imposing a fine on her. Mother's sole point on appeal alleges that the trial court erred in failing to review the original visitation schedule after a permissible non court-ordered relocation occurred.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).